Proceeding pursuant to CPLR article 78 to prohibit, inter alia, the respondents from conducting a lineup pursuant to an order of the Supreme Court, Queens County (Thomas, J.), dated October 27, 1989.
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
In view of the People’s representation that the complainant is unavailable to view a lineup and apparently will continue to be unavailable in the near future, the petitioner’s instant application seeking to prohibit the enforcement of an order *681directing that a lineup be conducted is rendered moot. The People further aver that in the event the complainant becomes available to participate in a lineup procedure at any time in the future, a new application will be made, upon an appropriate factual basis, to direct the petitioner to appear in the lineup. Mollen, P. J., Mangano, Thompson and Balletta, JJ., concur.